EXHIBIT 99.1 Valcent Products Inc. (A Development Stage Company) Condensed Consolidated Interim Financial Statements September 30, 2011 (Unaudited) TABLE OF CONTENTS CONDENSED FINANCIAL STATEMENTS Page Condensed Consolidated Interim Statement of Financial Position 2 Condensed Consolidated Interim Statements of Comprehensive Loss 3 Condensed Consolidated Interim Statements of Changes in Equity 4 Condensed Consolidated Interim Statements of Cash Flows 5 Notes to the Condensed Consolidated Interim Financial Statements
